Order
PER CURIAM.
Lawrence Myrick appeals from the Honorable Charles E. Atwell’s denial of his Rule 29.16 motion. He seeks vacation of his convictions and sentences for second-degree robbery and armed criminal action and remand of the underlying case for a new trial. Mr. Myrick’s sole point on appeal alleges the motion court clearly erred in denying his Rule 29.15 motion because trial counsel provided ineffective assistance of counsel by precluding him from testifying on his own behalf.
Affirmed. Rule 84.16(b).